Citation Nr: 0908505	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-07 562A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung cancer.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2004 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida which denied the issues on appeal.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held at the VA RO in 
September 2006.  A transcript of that hearing is of record.  

The Board in a January 2007 decision, disposed of an issue on 
appeal and remanded these issues to the RO for further 
development.  Such has been completed and this case is 
returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no evidence reflecting that the Veteran had 
exposure to asbestos or other carcinogens such as solvents 
during active service.

2.  There is no competent medical evidence that relates the 
Veteran's lung cancer to his active service or any incident 
therein.

3.  The Veteran's service-connected disabilities are 
inadvertent iridotomy with defective vision, left eye, rated 
as 30 percent disabling, bilateral hearing loss, rated as 40 
percent disabling and tinnitus, rated as 10 percent 
disabling.  The combined evaluation for these disabilities is 
60 percent.  

4.  The Veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  Lung cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

The Veteran filed his claim for TDIU in January 2004 and for 
service connection for lung cancer in April 2004.  A duty to 
assist letter was sent regarding the TDIU claim in April 2004 
and regarding the lung cancer claim in May 2004 prior to the 
September 2004 decision denying these issues.  These letters 
provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to service connection and 
TDIU, which included notice of the requirements to prevail on 
these types of claims and of his and VA's respective duties.  
The duty to assist letter specifically notified the Veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim, so that VA could help by getting that 
evidence.  Additional notice was sent in July 2004, November 
2004, April 2006, August 2006, and in January 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records and service personnel records are not 
available.  In June 2002 the National Personnel Records 
Center (NPRC) confirmed that there were no service treatment 
records, service personnel records or Surgeon General Office 
records as it was fire related and recommending using a MO5 
if the Veteran was treated and the RO could supply additional 
information.  In March 2006 the RO sent the Veteran a letter 
discussing the unavailability of such records due to being 
fire related and enclosed a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  This form 
advised the Veteran of alternate sources for evidence.  The 
Veteran returned this form within the same month, but only 
gave information regarding his treatment for lung cancer from 
July 2002 to March 2006 at the VA hospital in Tampa, Florida.  

In March 2006, the RO via a Claims Manager/Coach confirmed 
the unavailability of records and noted the unsuccessful 
attempt to obtain records in June 2002 and the letter to the 
Veteran asking for service records or other evidence to 
support his claim in March 2006.  The RO was unable to make 
another request to the service department because the records 
were fire related and the Veteran provided incomplete and 
inadequate information in the NAF 13055.  A letter to the 
Veteran advising him that his NAF 13055 was inadequate was 
sent in March 2006, and this letter requested he provide any 
available service records and asbestos records within 10 
days.  He did not respond to this letter.  The Board reminds 
the claimant that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Thus, it appears that every effort has been exhausted to 
obtain service department records or alternate sources for 
evidence, and they are not shown to be available.  

Furthermore, VA and private medical records were obtained and 
associated with the claims folder.  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The evidence of record includes 
the most recent VA examinations of May 2007, September 2007, 
June 2008 and September 2008 which included examination of 
the Veteran and review of the claims file.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The letters 
sent in April 2006, August 2006, and in January 2007 
contained such notice.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. 
§ 20.1102 (2008) (harmless error).

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d). In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For Veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease, to include malignant tumors, 
is manifest to a compensable degree within a year of 
discharge, there is a rebuttable presumption of service 
origin, absent affirmative evidence to the contrary, even if 
there is no evidence thereof during service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 1137; 38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Veteran alleges that he is entitled to service connection 
for lung cancer.  He alleges that he had exposure to asbestos 
and other chemical solvents in service.  He alleged in an 
August 2004 letter that he was a tank mechanic and worked in 
a closed German aircraft hanger exposed to cleaning solvents 
and fumes.  

Service treatment records and service personnel records are 
unavailable as the NPRC has determined that they were 
destroyed in a fire and attempts to obtain them or alternate 
records have been unsuccessful.  The available DD Form 214 
reflects that his most significant duty assignment was with 
the 124th Ord.  Co, with an MOS number 4345, which has been 
shown to be as a chauffer.  His service school history 
revealed he took a 14 week vehicle repairman course.  No 
evidence of exposure to asbestos has been obtained, and the 
Veteran is noted to have not adequately filled out a VA Form 
13055 regarding alternate record sources.  

There is no record of treatment for a lung cancer within one 
year of discharge.  
Post-service records are silent for any evidence of treatment 
for lung complaints until November 1999 when he was 
hospitalized for pneumonia in his left lower lobe and he was 
also noted to have chronic obstructive pulmonary disease 
(COPD).  He was noted also to smoke a pack and a half of 
cigarettes per day and another note from the same month 
indicated he had a 100 pack year history.  X-rays from 
November 1999 showed the right lung to be within normal 
limits and the left lung had findings suggestive of pneumonia 
in the left lower lobe.  Computed tomography (CT) of the 
chest from the same month revealed findings of COPD and 
chronic interstitial changes with left basilar and possibly 
early right basilar infiltrate.  The impression was COPD and 
left basilar infiltrate.

The earliest evidence of lung cancer is shown in a July 2002 
record showing surgery for a right lung mass.  The veteran 
had a history of episode of hemoptysis in April 2002.  He was 
noted to be a former smoker of over 50 packs per year.  He 
also had a history of asbestos exposure and workup revealed a 
mass in the right lower lobe of the lung.  He underwent a 
right pneumonectomy-removal of the lung.  The postoperative 
diagnosis was lower lobe lung cancer with peribronchial 
metastasis (METS).  A March 2003 follow-up for lung cancer 
with chest X-ray diagnosed status post right lower lobe 
pneumonectomy for squamous cell cancer (SCC) with METS and 
vascular invasion.  

Thereafter, there is no evidence of recurrence of cancer, 
with VA records from 2005-2006 addressing nothing in regards 
to his lung condition other than a history of SCC noted in 
January 2005.  

The Veteran testified at a video conference hearing in March 
2006.  He indicated that he was in buildings such as in 
Aberdeen, Maryland, where there was asbestos in the pipes 
during service.  He also indicated that he also saw Benzene 
in the buildings he was in during service.    

In May 2007, the Veteran underwent a VA examination for his 
lung cancer residuals, noting that he was claiming service 
connection for the right lower lobe carcinoma with 
peribronchial METS related to asbestos exposure and to 
exposure to solvents during service from 1953 to 1955.  The 
examiner noted that the opinion regarding the etiology of 
this cancer was to be done by an oncologist and that this 
examination was to address the effects of the cancer 
residuals on the Veteran's ability to perform substantial 
gainful employment.  The etiology opinion had not yet been 
obtained so the examiner went on to address the occupational 
effects of the Lung cancer residuals, working on the 
presumption that service connection would be in effect for 
the lung cancer residuals.  An approximately 100 pack year 
smoking history and X-rays suggesting COPD in 1999 were 
indicated.  It was further pointed out that no diagnosis of 
COPD or pulmonary complaints until after the 2002 surgery 
which included pneumonectomy and resection of mediastinal 
nodes.  

The examiner noted that the METS appeared to have all been 
peribronchial with the last chest X-ray of 2006 noted to be 
stable with no evidence of recurrence.  There was no 
appetite, weight loss or general debility attributed to the 
lung cancer, with a recent 30 pound weight loss attributed to 
appendicitis.  The examination focused on the limitations 
from the lung cancer residuals of dyspnea on exertion and his 
limitations on walking and other activities due to this.  

Physical examination revealed him not to be in respiratory 
distress, not using accessory muscles of respiration, no 
cyanosis, clubbing or edema.  The chest and lungs had some 
flattening of the left chest consistent with a right 
thoractomy scar.  The right hemithorax was dull to percussion 
with essential absence of breath sounds and limited motion, 
and the left chest was full, hyperresonent with low diaphragm 
but it moved well as determined by percussion.  Breath sounds 
over the left chest were normal with no rales, rhonchi or 
wheezes.  The examiner diagnosed right lower lobe squamous 
cell carcinoma with peribronchial METS status post right 
pneumonectomy and mediastinal node resection.  Again the 
examiner did not give an opinion as to etiology of the cancer 
but addressed this condition's impact on employability. 

In September 2007 a VA oncologist's opinion was obtained with 
review of the claims file.  The examiner opined that if there 
is "specific" evidence that this Veteran was exposed to 
asbestos and other chemicals, then the combination of that 
exposure and cigarette consumption led to the development of 
lung cancer.  

Based on a review of the foregoing the Board finds that 
service connection is not warranted for lung cancer.  As 
discussed above unfortunately service treatment or personnel 
records or alternate records showing exposure to asbestos or 
other chemicals have not been obtained.  Thus, there is no 
evidence of inservice exposure to such carcinogens as 
asbestos or solvents.  As detailed in the duty to 
notify/assist portion of this decision, all attempts to 
obtain such records have been made by the RO.  There is need 
to remand this matter for further development.  There is also 
no evidence to suggest that the lung cancer had its onset 
during service or within one year of discharge, with the 
evidence showing that it was diagnosed in 2002 several 
decades after service.  

While the September 2007 VA oncologist's opinion does link 
the lung cancer at least in part to exposure to asbestos and 
to solvents, there is unfortunately no evidence of such 
exposure in the record.  As there is no evidence of such 
exposure in service, the criteria of evidence showing 
inservice incurrence or aggravation of an injury or disease 
is not met and service connection is not warranted.  Pond, 
supra.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for lung cancer is not 
warranted.  The Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  TDIU

The Board now turns to whether the Veteran is entitled to 
TDIU benefits.

In order to establish a total disability rating based on 
individual unemployability, there must be impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person. 38 C.F.R. § 4.15.  The law provides that a 
total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability or one 40 
percent disability, in the combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor (2) disabilities resulting 
from common etiology or a single accident (3) multiple 
injuries affecting a single body system, e.g. orthopedic, 
digestive, etc. (4) multiple injuries incurred in action or 
(5) multiple disabilities incurred as a prisoner of war.  It 
is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability are 
met and in the judgment of the rating authority, such 
service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16 (a).

A total disability rating may also be assigned on an 
extraschedular basis, pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b), for Veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).

In this case, the Veteran has established service-connected 
disabilities for inadvertent iridotomy with defective vision, 
left eye, rated as 30 percent disabling, bilateral hearing 
loss, rated as 40 percent disabling and tinnitus, rated as 10 
percent disabling.  The combined evaluation is 60 percent.  
These ratings are shown to be supported by the evidence.   

The service-connected left eye disability is shown to meet 
the criteria for a 30 percent rating under 4.84a Diagnostic 
Code 6070.  The service-connected left eye is shown to be 
legally blind, with light perception, or count fingers from 2 
feet.  He is not service-connected for the right eye, and is 
not shown to be blind in that eye, thus that eye is 
considered normal for rating purposes, 20/40.  38 C.F.R. 
§ 3.383(a)(1).  This is shown to be equal to a 30 percent 
rating under 6070.  A higher rating would only be warranted 
if he were blind in the nonservice-connected right eye or if 
he had anatomical use of the service-connected right eye, 
which is not shown.  

In regards to the hearing loss, the hearing acuity is shown 
on the June 2008 VA audiological examination to average to 73 
decibels from 1000 to 4000 hertz for both ears on puretone 
evaluation with speech discrimination under CNC to be 76 
decibels for the right ear and 92 decibels for the left ear 
which even when using Table VIA under 38 CFR 4.85, for 
exceptional patterns of hearing impairment, equates to no 
more than Level VI hearing for both the right and left ears, 
which is actually less than 40 percent disabling currently in 
effect.  However, the October 2003 VA examination upon which 
the 40 percent rating was originally based did show an 
average puretone threshold average of 77 decibels for the 
right ear and 74 decibels from 1000 to 4000 hertz , with CNC 
averages of 52 percent for the right ear and 62 percent for 
the left ear.  Using Table VIA, the right ear was level VIII 
and the left ear was VII.  This met the criteria for a 40 
percent rating.  There is no evidence of record to suggest 
that a rating higher than a 40 percent rating for the 
bilateral hearing loss.  Likewise for the bilateral tinnitus, 
there is no schedular basis for a rating in excess of 10 
percent in effect under 38 C.F.R. §  4.87 Diagnostic Code 
6260.  

Thus, the combined evaluation of his service-connected 
disabilities is no more than 60 percent disabling, and does 
not reach 70 percent.  38 C.F.R. § 4.25.  The Veteran fails 
to meet the minimum threshold criteria for TDIU under 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  If 
the Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, which would justify a 
TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 
4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 
375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

In this case, the Veteran has been determined to not be 
unemployable based on service-connected disabilities.   

Of note the reports from a June 2006 ear and a September 2008 
VA eye examination contained opinions of whether the Veteran 
was precluded from employment by his service-connected left 
eye disorder as well as his hearing loss and tinnitus.  The 
examiner in the June 2006 ears examination opined that the 
hearing loss and/or tinnitus in and of themselves would not 
preclude the Veteran from being employed, although an 
environment with reduced ambient noise would be beneficial.  
As per the left eye, the eye disorders examiner reviewed the 
evidence in the claims file including the June 2006 ears 
examination and opined that while the left eye disorder did 
not in the past preclude him from work, the deficiency was 
compensated for by his general physical well being and youth.  
Now with his age of 74 and physical limitations, these 
compensations were no longer available.  Thus, a combination 
of life changes along with the left eye loss of vision, as 
well as the visual problems now present in the nonservice-
connected right eye render him less likely than able to 
pursue any gainful employment consistent with his 
occupational experiences, including sedentary work.

His work experience is noted to include having worked as a 
truck driver from, a heavy equipment, insurance adjuster, a 
heavy equipment insurance appraiser and most recently a 
restaurant host from 1998 to 2002.  

The report of a May 2007 VA lung disorders examination 
contained the opinion that the Veteran's residuals of lung 
cancer rendered him unable to engage in his previous forms of 
employment as he now suffered from dyspnea on even slight 
exertion and was noted to get out of breath taking 2 or 3 
steps and bending.  As this condition has not been shown to 
be service-connected this cannot be factored in considering 
his entitlement to TDIU.  The evidence as discussed above 
therefore does not reflect that the service-connected 
disorders of tinnitus, hearing loss and eye disorder, by 
themselves do not produce marked interference with 
employability.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to TDIU is not warranted, and there is no 
doubt to be resolved, as the bulk of the evidence is 
unfavorable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Service connection for lung cancer is denied.

Entitlement to TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


